DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 to 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claims are indefinite for failing to particularly point out and distinctly claim the invention.  The claims are not clear, as the material recited has two separate states, before and after an applied force.  The claims do not clearly set forth the meets and bounds of the claim by not concisely stating the product claim is either the before material or after an applied mechanical force.  It does appear, that the claims are drawn to the material before any further treatment and are being examined in that light. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the 
Claim 1, 3, 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al (5,503,693).
The Inoue et al reference teaches a quasi-single crystal film, note entire reference.  The film which is a metal comprises a plurality of crystal grains.  There can be a dominate or more then 50 percent of one type of orientation, note cols 2 and 3.  The film when treated or processed with mechanical forces can have different orientations above 50 percent, note examples.  The sole difference between the instant claim and  the prior art is the specific majority orientation, (111) (instant claim 3).  However, in the absence of unexpected results, it would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to determine through routine experimentation the optimum, operable  majority orientation (111) in the Inoue et al reference in order to start with an orientation that will create different ones when treated, noting the reference does teach that different orientations are known for starting films and that different orientation can be made by changes in the treatment processes.
With regards to claim 5, the material is a single layer, note col. 2.
With regards to claim 7, the metal can contain nickel, note col. 3 and examples.
Claim 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al (5,503,693).
The Inoue et al reference is relied on for the same reasons as stated, supra, and differs from the instant claims in the grain size and type.  However, in the absence of unexpected results, it would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to determine through routine experimentation the optimum, operable  majority orientation (111) in the Inoue et al reference in order to start with an orientation that will create different ones when treated, noting the 

			Examiner’s Remarks
	Claims 8 to 13 are allowable over the art of record, as the prior  art does not teach nor give any motivation to processing a material, metal, and creating the instantly claimed orientations.
	The Okuda, Muroga, Obata and Inoue et al references are merely cited of interest as showing the state of the art in metal film treatments.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KUNEMUND whose telephone number is (571)272-1464. The examiner can normally be reached M-F 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





RMK
/ROBERT M KUNEMUND/Primary Examiner, Art Unit 1714